Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT

                                  No. 04-17-00005-CV

                    ESTATE OF Francisco RODRIGUEZ, Deceased

                    From the Probate Court No. 2, Bexar County, Texas
                             Trial Court No. 2015PC0654-A
                        Honorable Tom Rickhoff, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Blanca Rodriguez.

      SIGNED January 10, 2018.


                                            _____________________________
                                            Patricia O. Alvarez, Justice